Citation Nr: 0913332	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  99-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease, currently evaluated as 
40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, granted an 
increased evaluation of 10 percent for residuals of a low 
back injury; and granted service connection for PTSD, 
evaluated as 30 percent disabling.  Each of these evaluations 
was effective January 15, 1998.

During the pendency of the appeal the Veteran's claims file 
was transferred to the jurisdiction of the Winston-Salem, 
North Carolina, RO.

In March 1999, the Veteran testified before a Hearing Officer 
at the RO (RO hearing).  A transcript of that hearing is of 
record.

In November 1999 the Veteran testified before a Veterans Law 
Judge sitting at the RO (Travel Board hearing).  A transcript 
of that hearing is of record.

In a January 2001 decision, the Board remanded the claims of 
entitlement to increased evaluations for the low back 
disability and PTSD for further development.

A March 2004 rating decision granted service connection for 
radiculopathy in the right and left lower extremities.  The 
Veteran has not expressed disagreement with these ratings.

The March 2004 rating decision also granted an increased 
evaluation of 40 percent for residuals of a low back injury.  

In August 2004, the Board denied an increased rating for 
PTSD.  The Board also remanded the claim of entitlement to a 
rating in excess of 40 percent for lumbosacral strain with 
degenerative disc disease.

The Veteran appealed the August 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2005 Joint Motion for Partial Remand, the 
Secretary of Veterans Affairs (VA) and the Veteran, through 
his representative, moved that the Board's decision which 
denied an evaluation in excess of 30 percent for PTSD be 
vacated and remanded.  The Court granted the motion by Order 
in January 2005.

In March 2007, the Board sent the Veteran a letter informing 
him that the Veterans Law Judge who conducted the November 
1999 Travel Board hearing was no longer employed at the 
Board, and asked him to indicate whether or not he wanted to 
attend a new hearing.  See 38 U.S.C.A. § 7107(c) (West 2002). 
In an April 2007 response, the Veteran indicated that he did 
not desire another hearing.

In August 2007, the Board remanded this matter to obtain 
records relating to a Social Security Administration 
decision.  In the remand, it was noted that the Veteran had 
raised claims for increased ratings for radiculopathy of the 
lower extremities, and hearing loss; entitlement to a total 
rating for compensation based on individual unemployability; 
and service connection for poor vision and dental condition.  
These issues have not been adjudicated and are again referred 
to the agency of original jurisdiction for initial 
adjudication.

In November 2007, the Appeals Management Center (AMC) granted 
service connection for bilateral carpal tunnel syndrome and a 
gastrointestinal disorder.  This represented a full grant of 
the benefit sought, and these issues are no longer before the 
Board.

The appeal is REMANDED to the AMC, in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.  


REMAND

In an April 2008 letter, the Veteran wrote that his back 
condition and PTSD had become worse, and that his legs and 
feet hurt all the time.  

VA is obliged to afford a Veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

As it relates to the Veteran's low back disorder, the last 
comprehensive VA examination occurred in 2006.  The last VA 
examination with regard to PTSD occurred in 2003.  Additional 
VA examinations are required.

As it relates to the issue of an increased evaluation for the 
low back disorder, the Court has held that for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

The Veteran has received much of the notice required by the 
Court, but has not been told to submit evidence of the impact 
of his disability on daily activities or that some of the 
rating criteria for back disabilities require specific 
measurements..

Accordingly, the case is REMANDED for the following action:

1.  With regard to his claim for an 
increased evaluation for a low back 
disorder, provide the Veteran with the 
VCAA notice required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), including 
that he should provide evidence showing 
the impact of his disability on his daily 
life and that some of the rating criteria 
for back disabilities require specific 
measurements to substantiate entitlement 
to an increased rating.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The Veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination and the 
examiner should note such review.

3.  The Veteran should be afforded a VA 
examination of the spine to assess the 
current orthopedic and neurological 
manifestations of his low back 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
should note such review.

The examiner should report the Veteran's 
ranges of thoracolumbar spine motion in 
degrees and note the presence or absence 
of ankylosis of the spine. 

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the additional degree of range 
of motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, severe, or complete.

4.  If any claim is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

